Case 4:14-cr-00020-SPW Document 91 Filed 08/21/20 Page 1 of 2

FILED

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA AUG 2 1 2020
GREAT FALLS DIVISION Clerk, U S District Court
District of Montana
Ss
UNITED STATES OF AMERICA, CR 14-20-GF-SPW-JTJ
Plaintiff,
ORDER ADOPTING
vs. MAGISTRATE’S FINDINGS AND
RECOMMENDATIONS
JEANETTE PAYNE,
Defendant.

 

 

After a final revocation hearing on the instant petition (Doc. 83), United
States Magistrate Judge John Johnston filed Findings and Recommendations on
August 12, 2020. (Doc. 85). The Magistrate recommended the Court revoke the
Defendant’s supervised release and commit her to the custody of the Bureau of
Prisons for a term of five (5) months, with no supervised release to follow. (Id. at
4).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendations. Defendant Payne waived her right to file objections. When
neither party objects, this Court reviews the Magistrate’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

1]
Case 4:14-cr-00020-SPW Document 91 Filed 08/21/20 Page 2 of 2

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error exists if the Court is
left with a “definite and firm conviction that a mistake has been committed.”
United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000). After reviewing the
Findings and Recommendations, this Court does not find that the Magistrate
committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 85) are ADOPTED IN FULL. The

Court’s judgment shall follow.

~
DATED this 5Z/° day of August, 2020.

“SUSAN P. WATTERS
United States District Judge
